Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 and 9-22 are pending in this application.
ADVISORY ACTION
 2.	     The amendment filed 02/10/2022 under 37 CFR 1.116 in reply to the final rejection will be entered upon the filing of an appeal, but is not deemed to place the application in condition for allowance and will not be entered because:

	   Applicants did not overcome the obviousness type double patenting rejection.  The terminal disclaimer is defective.  Terminal disclaimer must be signed by an applicant, patentee or an attorney or agent of record. See below for details.  

    PNG
    media_image1.png
    330
    743
    media_image1.png
    Greyscale


The period for reply continues to run 3 MONTHS from the date of the final rejection.  Any extension of time must be obtained by filing a petition under 37 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 14, 2022